PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                              FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                              for                                   EASTERN DISTRICT OF WASHINGTON



                                             Eastern District of Washington                          Aug 08, 2019
                                                                                                         SEAN F. MCAVOY, CLERK


 U.S.A. vs.                    Caballero, Leonel                          Docket No.         0980 2:19CR00111-WFN-11


                                Petition for No Action on Conditions of Pretrial Release

       COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Leonel Caballero, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers sitting in the court at Spokane, Washington, on the 18th day of July 2019, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Leonel Caballero is alleged to have tested positive for methamphetamine and marijuana on or before July 22,
2019.

On July 22, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Caballero. He
acknowledged an understanding of his conditions, which included standard condition number 9.

On July 22, 2019, Mr. Caballero reported to the probation office for a pretrial supervision intake. On this date, Mr. Caballero
submitted to a drug screen which returned presumptive positive for methamphetamine and marijuana. Mr. Caballero signed
the admission/denial drug use form admitting to having used both substances on the day of his arrest, July 17, 2019. As a
result of this non-compliance, the defendant has been referred to Grant Integrated Services in Moses Lake, Washington for
drug and alcohol treatment.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:       August 8, 2019
                                                                    by      s/Jose Zepeda
                                                                            Jose Zepeda
                                                                            U.S. Pretrial Services Officer
  PS-8
  Re: Caballero, Leonel
  August 8, 2019
  Page 2

THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                       August 8, 2019
                                                                      Date
